Exhibit 10.5

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made as of the      day of
            , 20    , between YRC Worldwide Inc., a Delaware corporation (the
“Company”), and                              (“Indemnified Party”).

WITNESSETH:

WHEREAS, Indemnified Party is a member of the Board of Directors of the Company
(the “Board of Directors”), or is an officer of the Company or one of its
subsidiaries or is an employee of the Company that is licensed to practice law
(“Counsel”), and in such capacity is performing a valuable service for the
Company;

WHEREAS, Indemnified Party may from time to time serve as a director, officer,
employee, trustee or agent of other corporations, partnerships, joint ventures,
trusts or other enterprises, entities or plans at the request of the Company in
order to pursue the Company’s interests;

WHEREAS, highly skilled and competent persons are becoming more reluctant to
serve public companies as directors, officers or counsel unless they are
provided with adequate protection through insurance and indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of such companies;

WHEREAS, uncertainties relating to indemnification increase the difficulty of
attracting and retaining such persons;

WHEREAS, the Board of Directors has determined that an inability to attract and
retain such persons is detrimental to the best interests of the Company and that
the Company should act to assure such persons that there will be increased
certainty of such protection in the future;

WHEREAS, Indemnified Party is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that
Indemnified Party be so indemnified;

WHEREAS, the Bylaws (the “Bylaws”) of the Company provide for the mandatory
indemnification of the officers, directors, agents and employees (including
Counsel) of the Company to the fullest extent authorized by Section 145 of the
Delaware General Corporation Law, as amended hereafter (the “DGCL”);

 

- 1 -



--------------------------------------------------------------------------------

WHEREAS, in accordance with the authorization provided by the DGCL, the Company
maintains a policy of Directors’ and Officers’ Liability Insurance (“D&O
Insurance”), covering certain liabilities which may be incurred by its directors
and officers in the performance of their services for the Company, possibly
including certain liabilities for which indemnification by the Company is not
authorized or permitted under the DGCL;

[For Counsel only: WHEREAS, in accordance with the authorization provided by the
DGCL, the Company maintains an employed lawyers insurance policy (“E&O
Insurance”), covering certain liabilities which may be incurred by its Counsel
in the performance of their professional legal services for the Company;] and

WHEREAS, uncertainties with respect to the terms and availability of D&O
Insurance [and E&O Insurance] and with respect to the application, amendment and
enforcement of statutory and bylaw indemnification provisions make it desirable
to supplement and enhance the adequacy and reliability of the protection
afforded to directors, officers [and Counsel] thereby;

NOW, THEREFORE, in consideration of Indemnified Party’s continued service as a
director, officer or Counsel of the Company after the date hereof the parties
hereto agree as follows:

1) Definitions.

a) “Litigation Costs” means costs, charges, expenses and obligations, including,
without limitation, all bonds, expenses of investigation, fees and expenses of
experts, accountants or other professionals, travel and lodging expenses, and
attorneys’ fees and expenses, reasonably incurred or contracted for in the
investigation, defense or prosecution of or other involvement in any Proceeding
and any appeal therefrom, and all costs of appeal, attachment, supersedeas and
other bonds that may be relevant to any Proceeding.

b) “Losses” means the total of all amounts which Indemnified Party becomes, or
may become, legally obligated to pay in connection with any Proceeding,
including (without limitation) judgments, penalties, fines, court or
investigative costs, amounts paid in settlement, amounts lost or ordered
forfeited pursuant to injunctive sanctions, and all Litigation Costs.

c) “Proceeding” means any threatened, pending or completed action, suit,
proceeding, subpoena compliance, inquiry or investigation, whether civil,
criminal, administrative or investigative (whether external and involving
outside parties or internal to the Company, including, but not limited to, an
action by or in the right of the Company and any internal investigation
conducted by the Board of Directors or any committee or other designee thereof
or any other person), and whether formal or informal.

2) Indemnity of Indemnified Party. The Company hereby agrees to indemnify
Indemnified Party to the fullest extent authorized or permitted by the
provisions of the DGCL, including, but not limited to, (a) the maximum extent
permitted by the provisions of the DGCL which provide that the DGCL is not the
exclusive basis for indemnification of directors, officers and employees and
(ii) the maximum extent authorized or permitted by any amendment thereof or
other statutory provision authorizing or permitting such indemnification which
is adopted after the date hereof.

 

- 2 -



--------------------------------------------------------------------------------

3) Additional Indemnity. In addition to and not in substitution for or
diminution of the obligations of indemnification set forth in Section 2 hereof,
the Company hereby further agrees to indemnify Indemnified Party, to the fullest
extent permitted by law, against any and all Litigation Costs and Losses of
Indemnified Party in connection with any Proceeding to which Indemnified Party
is, was or at any time becomes a party, or is threatened to be made a party or
otherwise becomes involved (other than as plaintiff except where being a
plaintiff or intervenor is necessary to avoid res judicata or collateral
estoppel or other estoppel or other result as to matters which may adversely
impact Indemnified Party) by reason of the fact that Indemnified Party is, was
or at any time becomes a director, officer, employee or agent of the Company, or
is or was serving or at any time serves at the request of the Company as a
director, officer, employee, trustee or agent of another corporation,
partnership, joint venture, trust or other enterprise or any benefit plan
related to the business and affairs of the Company, and specifically including
any Proceeding brought pursuant to the provisions of Section 16(b) of the
Securities Exchange Act of 1934 (the “1934 Act”) or any other provision under
the 1934 Act and the Securities Act of 1933 and the rules and regulations
thereunder.

4) Limitations on Indemnity. No amounts of Indemnity pursuant to Sections 2 or 3
hereof shall be paid by the Company:

a) Except to the extent the aggregate of Litigation Costs and Losses in any
Proceeding or group of related Proceedings to be indemnified thereunder exceeds
the amount of Litigation Costs and Losses for which the Indemnified Party
actually receives indemnification payments or on whose behalf indemnification
payments are made pursuant to any D&O Insurance policy or from any other source;

b) On account of any payments required to be paid by an Indemnified Party as a
result of any Proceeding in which a final, non-appealable judgment is rendered
against Indemnified Party for an accounting or disgorgement of profits made from
the purchase or sale by Indemnified Party of securities of the Company pursuant
to the provisions of Section 16(b) of the 1934 Act;

c) On account of any claim made against Indemnified Party brought about or
contributed to by the dishonesty of Indemnified Party seeking payment hereunder;
however, notwithstanding the foregoing, Indemnified Party shall be protected
under this Agreement as to any claims upon which suit may be brought against him
by reason of any alleged dishonesty on his part unless a final adjudication
adverse to Indemnified Party shall establish that he committed (i) acts of
active and deliberate dishonesty (ii) with actual dishonest purpose and intent,
which acts were material to the cause of action so adjudicated;

d) If a final non-appealable decision by a court having jurisdiction over the
parties and the subject matter shall determine that such indemnification is not
lawful.

5) Continuation of Indemnity. All agreements and obligations of the Company
contained herein and in the Certificate of Incorporation, as amended, of the
Company and the Bylaws shall continue during the period Indemnified Party is a
director, officer, employee, trustee or agent of the Company (or is or was
serving at the request of the Company as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust or other enterprise or
any benefit

 

- 3 -



--------------------------------------------------------------------------------

plan related to the business and affairs of the Company or of any of its
affiliates, subsidiaries, associates or other entities in which it is
interested) and shall continue thereafter so long as Indemnified Party shall be
subject to any possible Litigation Costs or Losses in any Proceeding by reason
of the fact that Indemnified Party was a director, officer, employee, trustee or
agent of the Company (or is or was serving at the request of the Company as a
director, officer, employee, trustee or agent of another corporation,
partnership, joint venture, trust or other enterprise or any such benefit plan).

6) Notification and Defense of Claim. Promptly after receipt by Indemnified
Party of notice of the commencement of any Proceeding, Indemnified Party will,
if a claim in respect thereof is to be made against the Company under this
Agreement, give reasonable notice to the Company of the commencement thereof;
but the omission so to notify the Company will not relieve the Company from any
liability which it may have to Indemnified Party unless the Company can
demonstrate by clear and convincing evidence that it was materially prejudiced
by the failure to receive such notice. With respect to any such Proceeding as to
which Indemnified Party becomes involved:

a) The Company will be entitled to participate therein at its own expense; and

b) Except as otherwise provided below, to the extent that it may wish, the
Company may, jointly with any other indemnifying party, assume the defense
thereof, with outside counsel which must be reasonably satisfactory to
Indemnified Party. After notice from the Company to Indemnified Party of its
election to so assume the defense thereof (and consent of Indemnified Party as
to the Company’s choice of outside counsel, which consent will not be
unreasonably withheld), the Company will be liable to Indemnified Party under
this Agreement for all Litigation Costs (subject to Section 4 above and other
than as provided below with respect to attorneys’ fees) incurred in connection
therewith. Indemnified Party shall have the right to employ personal counsel in
such Proceeding, but the fees and expenses of such counsel incurred after notice
from the Company of its assumption of the defense thereof (and consent of
Indemnified Party as to the Company’s choice of outside counsel) shall be at the
expense of Indemnified Party, unless (i) the employment of counsel for
Indemnified Party has been authorized by the Company, (ii) Indemnified Party
shall have concluded in good faith that there may be a conflict of interest
between the Company and Indemnified Party in the conduct of the defense (or part
of the defense) of such action, or (iii) the Company shall not in fact have
employed counsel to assume the defense of such action, in each of which cases
the fees and expenses of counsel shall be at the expense of the Company. The
Company shall not be entitled to assume the defense of any Proceeding brought by
or on behalf of the Company or as to which Indemnified Party shall have made the
conclusion provided for in (ii) above; and

c) The Company shall not be liable to indemnify Indemnified Party under this
Agreement for any Losses paid in settlement of any Proceeding or claim effected
without its written consent. The Company shall not settle any Proceeding or
claim in any manner which would impose any penalty, sanction or limitation on
Indemnified Party, or otherwise effectively indicate the existence of any
wrongful act by Indemnified Party, without Indemnified Party’s written consent.
Neither the Company nor Indemnified Party will unreasonably withhold its consent
to any proposed settlement. Without intending to limit the circumstances in
which it would be unreasonable for the Company to withhold its consent to a
settlement, the parties

 

- 4 -



--------------------------------------------------------------------------------

hereto agree it would be unreasonable for the Company to withhold its consent to
a settlement in an amount that did not exceed, in the business judgment of the
Board of Directors of the Company, the estimated amount of Litigation Costs of
Indemnified Party to litigate the Proceeding to conclusion, provided that there
is no other materially adverse consequence to the Company from such settlement.

7) No Presumptions. The termination of any Proceeding by judgment, order,
settlement, conviction or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption (i) that Indemnified Party did not
act in good faith, (ii) with respect to any criminal action or proceeding, that
Indemnified Party had reasonable cause to believe that his conduct constituted a
criminal violation or (iii) that Indemnified Party was knowingly fraudulent,
deliberately dishonest or committed an act, or made an omission, involving
willful misconduct.

8) Mandatory Advancement of Expenses. At the request of Indemnified Party,
Litigation Costs incurred or contracted for by him in any Proceeding shall be
paid by the Company on a continuing and current basis, in advance of the final
disposition of such matter, with the undertaking which Indemnified Party makes
hereby that if it shall be ultimately determined that Indemnified Party was not
entitled to be indemnified therefor, or was not entitled to be fully indemnified
therefor, Indemnified Party shall repay to the Company the amount, or
appropriate portion thereof, so advanced. Such advancement and current payment
of Litigation Costs by the Company shall be made promptly (but in any event
within 10 days) after receipt by the Company of Indemnified Party’s request
therefor.

9) Repayment of Expenses. Indemnified Party agrees that Indemnified Party will
reimburse the Company for all Litigation Costs paid by the Company in connection
with any Proceeding in which Indemnified Party is involved in the event and only
to the extent that it shall be ultimately determined by final non-appealable
judgment of a court of competent jurisdiction that Indemnified Party is not
entitled to be indemnified by the Company for such Litigation Costs under the
provisions of the DGCL, the Bylaws and this Agreement.

10) Procedure.

a) Indemnification hereunder shall be made promptly, and in any event within
thirty days of Indemnified Party’s written request therefor, unless (i) an
affirmative determination is made reasonably and within such thirty-day period
by the Company in the manner provided in subsection (b) below, that Indemnified
Party is not entitled to indemnity hereunder for any reason other than as
contemplated by clause (ii) of this Section 10(a), or (ii) an affirmative
determination is required by the DGCL or other applicable law that the
Indemnified Party met an applicable standard of conduct, in which case the
Company will cause such determination to be made within sixty days from the date
of the written request for indemnity.

b) The determination to be made by the Company under subsection (a) above shall
be based on the facts known at the time and shall be made (i) by the Board, by a
majority vote of a quorum consisting of directors who are not parties to the
Proceeding (“disinterested directors”), or (ii) if such a quorum is not
obtainable, by independent legal counsel in a written opinion, or (iii) even if
such a quorum is obtainable, by independent legal counsel in a written opinion
if the

 

- 5 -



--------------------------------------------------------------------------------

Board, by a majority vote of a quorum consisting of disinterested directors, so
directs. Any such determination may be contested by Indemnified Party as
hereinafter contemplated.

c) A failure to make any required determination within the period of time
specified shall be deemed to be a determination favorable to the Indemnified
Party.

11) Enforcement.

a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on the Company hereby and has
obtained the approval of its Board of Directors in order to induce Indemnified
Party to serve as a director, officer or Counsel of the Company and acknowledges
that Indemnified Party is relying upon this Agreement in agreeing to serve in
such capacity.

b) In the event Indemnified Party is required to bring any action to enforce
rights or to collect moneys due under this Agreement, the Company shall
reimburse Indemnified Party, on a continuing and current basis, for all of
Indemnified Party’s reasonable fees and expenses in bringing and pursuing such
action and Indemnified Party shall have no obligation to reimburse the Company
therefor unless Indemnified Party is not successful in such action after
rendition of a final, non-appealable judgment by a court of competent
jurisdiction.

c) The right to indemnification hereunder shall be enforceable by Indemnified
Party in any court of competent jurisdiction if Indemnified Party’s claim
therefor is denied, in whole or in part, in the manner provided herein, or if no
disposition of such claim is made within sixty days from the receipt by the
Company of Indemnified Party’s request for indemnification hereunder.

12) Insurance. To the extent the Company maintains an insurance policy or
policies providing directors’ and officers’ liability insurance, an Indemnified
Party that is a director or officer of the Company shall be covered by such
policy or policies, in accordance with its or their terms, to the maximum extent
of the coverage available for any Company director or officer. [To the extent
the Company maintains an E&O Insurance policy or policies providing liability
insurance in connection with rendering professional legal services, an
Indemnified Party that is a Counsel of the Company shall be covered by such
policy or policies, in accordance with its or their terms, to the maximum extent
of the coverage available for any Company Counsel.]

13) Severability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others so that if any provision hereof
shall be held to be invalid or unenforceable for any reason, such invalidity or
unenforceability shall not affect the validity or enforceability of the other
provisions hereof. To the extent necessary to effectuate this Agreement, should
any provision hereof be held invalid or unenforceable, this Agreement shall be
reformed in such manner as to provide the maximum indemnity contemplated hereby
to Indemnified Party, it being the intention of the parties hereto that this
Agreement be otherwise given its maximum effect consistent with the laws of the
State of Delaware.

14) Obligation to Amend. The Company agrees to take all actions necessary to
amend this Agreement in the future to increase or otherwise maximize the
indemnity protections intended to be afforded hereby to the extent then
permitted by law.

 

- 6 -



--------------------------------------------------------------------------------

15) Notice. Any notice, request or other communication hereunder to Company or
Indemnified Party shall be in writing and delivered or sent by postage prepaid
first class mail or by hand delivery or express mail service or by facsimile
copy to Company’s facsimile phone number as follows: (i) if to Company,
addressed to YRC Worldwide Inc., [notice address], and (ii) if to Indemnified
Party, to the address shown on the signature page hereof or at such other
address as Indemnified Party shall designate from time to time to Company in
writing.

16) Governing Law; Binding Effect; Amendment and Termination.

a) This Agreement shall be interpreted and enforced in accordance with the laws
of the State of Delaware.

b) This Agreement shall be binding upon Indemnified Party and upon the Company,
its successors and assigns, and shall inure to the benefit of Indemnified Party,
his heirs, personal representatives and assigns and to the benefit of the
Company, its successors and assigns. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or any substantial part of the business and/or assets of the Company, by
agreement in form and substance satisfactory to Indemnified Party, to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such agreement prior to
effectiveness of any succession shall be a breach of this Agreement and shall
entitle Indemnified Party to appropriate equitable relief or monetary damages
from the Company in an amount necessary to provide Indemnified Party with the
protections to which he would be entitled hereunder. As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid that executes and delivers the agreement
provided for in this Section 16 or that otherwise becomes bound by all the terms
and provisions of this Agreement by operation of law.

c) No amendment, modification, termination or cancellation of this Agreement
shall be effective unless in writing signed by both parties hereto.

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

YRC WORLDWIDE INC.

By:

 

 

Name:

 

Title:

 

INDEMNIFIED PARTY

By:

 

 

Name:

 

Address:

 

 

- 8 -